—In an action to foreclose on two mechanics’ liens, the defendants William Eves and New Horizon, Inc. appeal from an amended supplemental judgment of the Supreme Court, Suffolk County (Cannavo, J.), dated September 13, 1994, which, inter alia, granted foreclosure of the mechanics’ liens, awarded the plaintiff Graco Construction Corp. judgment in the principal sum of $8,098, and awarded the plaintiff Dennis E. Vita, doing business as Dev Construction a judgment in the principal sum of $12,000.
Ordered that the amended supplemental judgment is affirmed, with costs.
Contrary to the appellants’ contention, the record does not reflect that the court overlooked a $10,000 payment to the respondent Graco Construction Corp. Moreover, the appellant William Eves was not entitled to a stay pursuant to CPLR 321 *371(c), since he voluntarily discharged his attorney on the first day of trial (see, Levine v City of New York, 111 AD2d 785; Blondell v Malone, 91 AD2d 1201; Hendry v Hilton, 283 App Div 168).
The appellants’ remaining contentions are without merit. Joy, J. P., Altman, Friedmann and Krausman, JJ., concur.